DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei; Yasutaka et al.	US 20170330763 A1.
Kamei teaches semiconductor treatment compositions and treatment methods which include particles having a particle size of 0.1-0.3 microns (see abstract).
Kamei teaches the inclusion of various water-soluble polymers including those having carboxy type groups like polyacrylic acid and polymethacrylic acid (see paragraph 38).  Also included in this list of suitable water soluble polymers is the use of polymers containing benzene sulfonic acid and naphlalene 
In paragraph 69, Kamei teaches the inclusion of secondary ingredients including the use of wetting agents like surfactants and other pH adjusting agents.  Kamei teaches the pH of the composition can vary but are preferably 7 or less and can be as low as 2 (par 70).
Various surfactants are taught in paragraphs 73 and 74 including those having sulfonic acid functionality like napthalenesulfonic acid and sulfate functionality like lauryl sulfate.
In paragraph 103, Kamei teaches the addition of colloidal silica to the composition.
In paragraph 61, Kamei discusses a liquid medium used for dispersing the ingredients which can be either water and/or a solvent (paragraphs 62 and 63).


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki; Kazumitsu et al.	US 20110245127 A1.
Suzuki teaches cleaning agents for electronic materials.  These compositions contain a sulfamic acid type compound, an anionic polymeric surfactant, a chelating agent, water, and have a pH not more than 3.0.   The polymeric surfactant has a molecular weight from 1,000 to 2,000,000 (see abstract).
In paragraph 15, Suzuki further describes the polymeric anionic surfactant can be based on carboxy groups such as methacrylic acid copolymers.  Also taught as suitable surfactants are those containing sulfonic groups like naphthalene sulfonic acid.  In paragraph 16, examples are given which contain SOx type functionality such as dodecul benzene sulfonic acid and xylene sulfonic acid.
The compositions of Suzuki can be used to remove various contaminants including colloidal silica which would become part of the solution upon its removal (pars 77 and 80).


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konno, Tomohisa et al.	US 20050176606 A1.
Konno teaches cleaning compositions for cleaning semiconductor substrates.   The compositions contain an organic polymer and a surfactant (see abstract).
Konno teaches the surfactant can be anionic and contain sulfur and includes compounds suchs as ethoxylated lauryl sulfate and naphthalene sulfonic acid.  Also included are carboxylic acid compounds such as acrylic and methylacrylic acid polymers (paragraph 50).  In paragraph 52 Konno teaches preferred surfactants including those having a sulfonic acid group and those having a sulfate functional group.
Konno teaches the pH of the composition can range from 2 to 11 and more preferably from 2 to 6 (par 69).
In the examples, Konno uses fumed and/or colloidal silica in the experiments for removal and would thus create compositions containing the sulfur compounds, the surfactant and the silica.

Conclusion
The remainder of references cited are meant to demonstrate the state-of-the-art in semiconductor cleaning compositions containing sulfur or nitrogen containing compounds.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761